DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102-§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Swan (US Patent 9,417,034). Swan discloses a weapon aiming system for use by a user, the system comprising: a primary aiming accessory (18) comprising a primary sight defining at least one primary aiming point (reflex sights are well known to have, if not inherently having, an aiming point), the primary sight 
a secondary aiming accessory (12) comprising a secondary sight, the secondary sight being movably mounted with respect to the primary sight to permit movement of the secondary sight between a stowed position and an operational position, the secondary sight when in the stowed position being located to permit the user to view the target through the primary sight along the aiming axis without looking through the secondary sight, the secondary sight when in the operational position being located to permit the user to view the target through the secondary sight and the primary sight along the aiming axis extending through the primary and secondary sights, the secondary sight including a magnifying lens through which the aiming axis extends in the operational position for magnifying the target as viewed through the secondary sight, the secondary sight including at least one secondary aiming point movable with respect to the primary sight when the secondary sight is in the operational position (sight 12 is disclosed as telescopic or magnifying scope which are well known to have, if not inherently having, an aiming point).

2. A weapon aiming system as set forth in claim 1, wherein the primary sight comprises a reflector sight. (col. 1, lines 20-25 disclosed as a reflex sight which inherently has a reflector)

3. A weapon aiming system as set forth in claim 1, wherein the primary sight comprises a lens off which a light source is reflected to generate the primary aiming point. (Inherently how a reflex sight works)

4. A weapon aiming system as set forth in claim 1, wherein the secondary aiming accessory includes retaining structure (40, 42, 50) configured to maintain the secondary sight in at least one of the stowed position or the operational position. (col. 1, lines 40-67) 

5. A weapon aiming system as set forth in claim 4, wherein the retaining structure is configured to hold the secondary sight in the stowed position and in the operational position. (col. 1, lines 40-67)

6. A weapon aiming system as set forth in claim 4, wherein the retaining structure comprises a detent (42).

11. A weapon aiming system as set forth in claim 1, wherein the primary and secondary aiming accessories are connected to a weapon. (col. 1, lines 7-15)

12. A weapon aiming system as set forth in claim 1, wherein the secondary sight is pivotable about a pivot axis for moving the secondary sight between the stowed and operational positions. (col. 1, lines 40-67)

Claim 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swan (US Patent 9,417,034) in view of VanBecelaere et al. (US Patent Application Publication 2019/0072364). Swan discloses a device for connecting a primary and secondary sight to a weapon, and viewing targets through both the primary and secondary sights individually and .

14. A method as set forth in claim 13, wherein selectively moving the secondary sight between the stowed and operational positions comprises pivoting the secondary sight laterally with respect to the aiming axis about a pivot axis. (Swan Figs. 1, 2, 18 and 19)

15. A method as set forth in claim 13, further comprising maintaining the secondary sight in the operational position using a detent (Swan 42).

16. A method as set forth in claim 13, further comprising, before moving the aiming point of the secondary sight to calibrate the aiming point of the secondary sight, moving the primary aiming point of the primary sight to calibrate the primary aiming point with respect to the weapon.



18. A method as set forth in claim 13, wherein looking through the primary sight by looking through the secondary sight thereby viewing the second target to aim the weapon at the
second target comprises aiming at the second target using the aiming point of the secondary sight.

19. A method as set forth in claim 13, wherein the aiming point of the secondary sight is a first aiming point of the secondary sight, and wherein looking through the primary sight by looking through the secondary sight thereby viewing the second target to aim the weapon at the second target comprises using a second secondary aiming point of the secondary sight. 

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swan as applied to claim 1 above, and further in view of VanBecelaere et al. (US Patent Application Publication 2019/0072364). Although Swan does not expressly disclose the specifics of the secondary aiming point and the secondary sight adjustment mechanism, VanBecelaere et al. does. 

7. A weapon aiming system as set forth in claim 1, wherein the at least one secondary aiming point comprises multiple secondary aiming points including at least a first secondary aiming 

8. A weapon aiming system as set forth in claim 7, wherein the multiple secondary aiming points comprises a third secondary aiming point (314b2), the third secondary aiming point being located below the second secondary aiming point. 

9. A weapon aiming system as set forth in claim 1, wherein the secondary aiming point is movable with respect to the primary sight for windage and elevation adjustment. (par. 0071)

10. A weapon aiming system as set forth in claim 1, wherein the secondary sight includes at least one adjustment actuator (216) operable to move the at least one secondary aiming point with respect to the at least one primary aiming point when the secondary sight is in the operational position. 
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded the predictable results of allowing the telescopic sight of Swan to function at all magnification ranges as taught by Hamilton et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641